Per Curiam.
This is an application for leave to appeal from an order ■filed on July 10, 1967, by Judge Joseph R. Byrnes, sitting in ■the Criminal Court of Baltimore, denying relief sought by applicant’s fourth petition under the Uniform Post Conviction Procedure Act.
Since the application failed to “contain a brief statement of the reasons why the order should be reversed or modified” as required by Maryland Rule BK 46 (b), relief could be denied ■on this ground alone. Goetzke v. Warden, 1 Md. App. 3.
In any event, Judge Byrnes found that the allegations of “inexperienced counsel” and “overzealous judge” were deemed to be waived and that the allegation of “illegal search and seizure” was deemed to have been finally litigated under Md. ■Code (1967 Repl. Vol.) Art. 27, § 645A (b) (c). The petition •presented no special circumstances to excuse the failure to *645raise the first two allegations in prior proceedings nor to rebut the presumption that the petitioner intelligently and knowingly failed to make them. The third allegation was raised in applicant’s third petition, disposed of by the order denying the relief prayed and application for leave to appeal from the order was denied. Bulluck v. Warden, 239 Md. 716. We agree that the first two allegations were waived and the third allegation finally litigated, § 645A (d) not being applicable.
There was no error in the dismissal of the fourth petition for relief without a hearing or appointment of counsel. See Bagley v. Warden, 1 Md. App. 154; Taylor v. Director, 1 Md. App. 23; Md. Rule BK48.1

Application denied.


. Rule BK48 was rewritten June 33, 1967, effective September 1, 1967. The Rule as rewritten does not preclude a denial of relief sought by a subsequent post conviction petition without a hearing or appointment of counsel. Jones v. Warden, 3 Md. App. 343, filed November 3, 1967.